           Case 2:20-cv-00506-JAD-VCF Document 31
                                               30 Filed 08/21/20
                                                        08/17/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     THOMAS M. DILLON, an individual,                              Case Number
                                                               2:20-cv-00506-JAD-VCF
11                                 Plaintiff,

12           vs.

13     U.S. BANK, NATIONAL ASSOCIATION, a                  JOINT MOTION DISMISSING
       Foreign Company; EQUIFAX                          ACTION WITH PREJUDICE AS TO
14     INFORMATION SERVICES LLC, a Foreign               DEFENDANT TRANS UNION LLC
       Limited-Liability Company; EXPERIAN                          ONLY
15     INFORMATION SOLUTIONS, INC., a
       Foreign Corporation; and TRANS UNION
16     LLC, a Foreign Limited-Liability Company,
                                                                 ECF No. 30
17                                 Defendants.

18

19         Plaintiff, Thomas M. Dillon (“Plaintiff”) and Defendant, Trans Union LLC, by and through

20 their respective attorneys of record, request that the above-captioned matter be dismissed with

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
           Case 2:20-cv-00506-JAD-VCF Document 31
                                               30 Filed 08/21/20
                                                        08/17/20 Page 2 of 2



 1 prejudice as to Trans Union LLC only, pursuant to FRCP 41(a)(2). Each party shall bear its own

 2 attorney fees and costs incurred herein.

 3 Dated this 17th day of August, 2020.                 Dated this 17th day of August, 2020.

 4 COGBURN LAW                                          QUILLING, SELANDER, LOWNDS,
                                                        WINSLETT & MOSER, P.C.
 5
     By: /s/Erik W. Fox                                 By: /s/Jennifer Bergh
 6       Jamie S. Cogburn, Esq.                             Jennifer Bergh, Esq.
         Nevada Bar No. 8409                                Nevada Bar No. 14480
 7       Erik W. Fox, Esq.                                  6900 N. Dallas Parkway, Suite 800
         Nevada Bar No. 8804                                Plano, TX 75024
 8       2580 St. Rose Parkway, Suite 330                   Attorneys for Trans Union LLC
         Henderson, Nevada 89074
 9       Attorneys for Plaintiff

10         IT IS SO ORDERED.

11
                                              ORDER
12
                                             UNITED STATES DISTRICT JUDGE
        With good cause appearing, IT IS HEREBY ORDERED that the joint motion between
13
     plaintiff and Trans Union LLC [ECF No. 30] is GRANTED; ALL CLAIMS AGAINST Trans
     Union LLC are DISMISSED with prejudice, each side to bear its own fees and costs.
14
                                             DATE
15
                                                  _________________________________
                                                  U.S. District Judge Jennifer A. Dorsey
16
                                                  Dated: August 21, 2020
17

18

19

20

21

22

23

24


                                               Page 2 of 2
